Order entered November 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01519-CV

     BEVER PROPERTIES, LLC AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                                V.

           JERRY HUFFMAN CUSTOM BUILDER, L.L.C., ET AL., Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-2512-04

                                            ORDER
       Based on the record before us, we GRANT appellants’ November 5, 2013 motion to

extend time to file notice of appeal. Appellants’ joint notice of appeal, filed November 1, 2013,

is considered timely for jurisdictional purposes.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE